DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 08/17/2022 has not been entered because it introduces new matter into the disclosure.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.


Remarks
Claim 1 is amended.
Claims 4, 9-10 are cancelled.
Claims 1-3 and 5-8 are pending.


Specification Objection
Specification filed on 04/10/2020 is objected to because of the following informalities:
	The chemical structure T1, 
    PNG
    media_image1.png
    223
    484
    media_image1.png
    Greyscale
 in lines 1-5 in page 35 of the instant specification is objected to because the number(s), element(s), and/or character(s) are unrecognizable.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the chemical structure T1, 
    PNG
    media_image1.png
    223
    484
    media_image1.png
    Greyscale
.  It is unclear what Applicant intends the claimed chemical structure T1, 
    PNG
    media_image1.png
    223
    484
    media_image1.png
    Greyscale
to further limit: The number(s), element(s), and/or character(s) are unrecognizable.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.


	
Response to Arguments
	Applicant's arguments filed on 11/28/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726